Citation Nr: 0905960	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a December 2008 hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 12, 2007, the Veteran's PTSD was 
manifested primarily by nightmares occurring approximately 
two to four times a month, difficulty sleeping, intrusive 
thoughts, increased startle response, irritability, and 
depressed mood.  There is no evidence of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, thinking, or mood.  

2.  Beginning December 12, 2007, there is evidence of 
increased severity of the Veteran's PTSD symptoms, including 
depressed mood and suicidal ideation.  Total impairment of 
occupational and social functioning is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the period prior to December 12, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008)

2.  Resolving the doubt in the Veteran's favor, for the 
period beginning December 12, 2007, the criteria for 
evaluation of 70 percent, but no more, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, DC 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for Veterans 
Claims' decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was sent a letter in June 2006, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  The June 2006 letter also provided notice 
regarding the manner in which disability ratings and 
effective dates are assigned,  satisfying the requirements of 
Dingess, supra..  

The Board notes that the June 2006 letter did not comply with 
Vazquez-Flores, supra.  However the RO sent a letter dated 
June 2008 that provided the notice required by Vazquez-Flores 
and thereafter re-adjudicated the claim in a Supplemental 
Statement of the Case (SSOC) dated September 2008.  
Accordingly, the requirements of Vazquez-Flores were 
satisfied.  See Mayfield, 444 F.3d at 1333-1334.

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994)(declining to remand case where doing to would have 
resulted only in imposing additional burdens on VA without a 
corresponding benefit to the  Veteran).. 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records and a 
transcript of the Veteran's testimony at a December 2008 
hearing that was held before the undersigned Veteran's Law 
Judge.  A VA examination was provided in connection with this 
claim.  The Board therefore finds that the VA satisfied its 
duty to assist.   

II.  Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, 
Diagnostic Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term or long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to manage and 
maintain successful relationships.

A rating of 100 percent is assigned where the Veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.



	A.  Facts

Here, the Veteran was granted service-connection for PTSD in 
January 2005 and was assigned a 30 percent evaluation for 
that condition, effective October 4, 2004.  At a December 
2004 VA examination, the Veteran reported nightmares one to 
two times per month, intrusive thoughts, and increased 
startle response.  Speech was within normal limits as to rate 
and rhythm, thought processes and associations were logical, 
there was no evidence of gross impairment of memory, insight 
and judgment were adequate, there was no evidence of 
delusional thinking or hallucinations, and the Veteran denied 
suicidal or homicidal ideations.  Some anxiety and dysphoria 
was noted by the examiner, and mood was anxious and depressed 
with affect appropriate to content.  A global assessment of 
functioning score (GAF) of 55 was assigned.

In April 2005, the Veteran sought an increased evaluation and 
entitlement to individual unemployability.  Following a VA 
examination, in a rating decision dated August 2005, the 
Veteran was granted an increased evaluation of 50 percent 
effective April 22, 2005.  Individual unemployability was 
denied.  At the VA examination in August 2005, the Veteran 
continued to report nightmares, now occurring approximately 
two to four times per month, and intrusive thoughts which 
became more pronounced since the Veteran lost his job.  The 
Veteran also reported exaggerated startle response and 
difficulty handling crowds.  The Veteran's mood was anxious 
and depressed, with affect appropriate to content.  Thought 
processes were logical, the Veteran was oriented in all 
spheres and memory was grossly intact.  Judgment was 
adequate, and insight was somewhat limited. There was no 
evidence of delusions or hallucinations, and the Veteran 
denied suicidal or homicidal ideations.  A GAF of 46 was 
assigned.  The examiner noted that he did not find evidence 
that the Veteran's PTSD symptoms precluded employment.

In June 2006, the Veteran sought an increased evaluation for 
his service-connected PTSD.  After clarification from the VA 
it was determined that this was a new claim, not a 
disagreement with the prior decision.

A note dated June 2006 from the Veteran's treating 
psychiatrist indicated that the Veteran reported nightmares 
three to four times a month, ruminating over events that 
occurred during his Korean War service when he has nothing to 
do, and increased irritability since discovering that there 
was a spot on his lung, which he was concerned could be 
cancerous.  The Veteran exhibited some anxiety about the 
possibility of being diagnosed with lung cancer.  While the 
Veteran was bothered by his nightmares, medication was 
helping with this.  The Veteran reported that he was sleeping 
adequately, and enjoyed spending time with his granddaughter.  
The psychiatrist noted that the Veteran exhibited no problems 
with concentration, appetite, or psychomotor activity.  The 
Veteran denied suicidal and homicidal ideation, denied 
hallucinations, and did not express any delusions. The 
Veteran did not exhibit any psychotic symptoms.  Speech was 
normal rate, but mumbling and difficult to understand.  
Affect was constricted and congruent with stated mood.  
Thought process was coherent and goal directed.  The dosage 
of the Veteran's antidepressant medication was increased.  A 
GAF of 51 was assigned.  A GAF of 51-60 is indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

The Veteran underwent a VA examination in July 2006.  The 
examiner noted that while the Veteran stated that his PTSD 
worsened in the last three months, he reported symptoms that 
were similar to what was noted in his previous examination.  
The Veteran reported nightmares two to four times per month, 
daily intrusive thoughts about his wartime experiences, 
exaggerated startle response, and difficulty with crowds.  
The Veteran appeared "rather dysphoric."  His speech was 
within normal limits with respect to rate and rhythm.  His 
mood was depressed, with affect appropriate to content.  
Thought processes and associations were logical, with no 
confusion or loosening of associations noted.  Memory was 
grossly intact, and the Veteran was oriented in all spheres.  
Insight and judgment were adequate.  The Veteran denied 
suicidal or homicidal ideation and denied hallucinations.  No 
delusional material was noted.  The Veteran did not report 
grossly impaired social functioning, and the examiner found 
no evidence that PTSD symptoms precluded employment or 
activities of daily living.  Symptoms were described by the 
examiner as "moderate to severe."  A GAF of 46 was 
assigned.  A GAF of 41-50 is indicative of serious symptoms 
or serious difficulty or any serious impairment in social, 
occupational, or school functioning.

The Veteran was next seen by a VA psychiatrist for treatment 
in December 2006.  The Veteran reported decreased 
irritability following the increase in his antidepressant 
medication.  He reported his mood was better, and that he was 
spending his time doing yard work, reading, and listening to 
music.  He reported he still continues to ruminate about his 
war experiences when he is unoccupied.  He reported some 
difficulties with falling asleep and staying asleep 
throughout the night.  He reported continuing to experience 
nightmares, but they were tolerable with his current 
medication regime.  The psychiatrist reported that the 
Veteran was cooperative and pleasant, with speech at a normal 
rate but mumbling and difficult to understand.  Affect was 
constricted and congruent with stated mood.  Thought process 
was coherent and goal directed.  The Veteran denied suicidal 
or homicidal ideation and denied hallucinations.  No 
delusions were expressed.  A GAF of 51 was assigned.  A GAF 
of 51-60 is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

The Veteran was seen by a new VA treating psychiatrist in 
August 2007.  At that time, the Veteran reported that he had 
not slept well for the last few weeks, and that his memories 
of the Korean War were becoming more vivid.  He reported 
being largely pleased with results of his medication, and 
that "if he could only get some sleep... he'd be doing pretty 
good."  The Veteran denied suicidal or homicidal thoughts 
and was not psychotic.   A GAF of 51 was assigned.  A GAF of 
51-60 is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

The Veteran was next seen by a VA psychiatrist on December 
12, 2007.  The Veteran reported that his medication did not 
seem as effective as it had been previously.  The Veteran 
denied homicidal or suicidal ideation.  The psychiatrist 
noted that nothing in the Veteran's speech, focus of 
attention, or behavior suggested psychotic symptoms or 
delirium.  The psychiatrist increased the dosage of the 
Veteran's antidepressant medication.  A multiaxial assessment 
was not recorded, but a GAF of 39 was assigned.  A GAF of 31-
40 is indicative of some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  

The Veteran was seen again by a VA psychiatrist on April 
2008.  At that time, the Veteran reported increased 
depressive symptoms, including suicidal ideation, and 
reported one incident in which he reported he went down to a 
lake with a loaded pistol but did not attempt suicide because 
he did not want to traumatize children playing nearby.  The 
VA psychiatrist noted the Veteran continued to experience 
"low level suicidal thoughts" but that he was able to 
contract for safety and could safely be managed as an 
outpatient.  The Veteran reported increased psychosocial 
stressors, including financial difficulties and isolation 
secondary to decreased mobility from chronic obstructive 
pulmonary disease.  The Veteran's mood was reported as 
depressed and his affect was constricted ,sad, and mood 
congruent. The Veteran's thought processes were logical and 
goal directed, and no psychotic features were noted.  The 
Veteran denied homicidal ideation.  The Veteran was 
prescribed Abilify (aripipazole) to further assist in 
controlling his symptoms.  ECT was recommended.  A mutliaxial 
assessment was not recorded, but a GAF of 31 was assigned.  A 
GAF of 31-40 is indicative of some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  

The Veteran testified at a hearing before the undersigned 
Veteran's Law Judge in December 2008.  The Veteran 
acknowledged that he considered suicide on one occasion, but 
that he is glad he did not go through with it.  He reported 
being very irritable, and trying to conceal the extent of his 
difficulties from his family.  The Veteran stated that he 
drifts back to his wartime experiences in Korea four or five 
times a day.  He also reported experiencing recurrent 
nightmares, after which he cannot get back to sleep.  

	B.  The Period Prior to December 12, 2007

There is no evidence of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, thinking, judgment or mood prior to December 12, 
2007.  There is no evidence of symptoms such as suicidal 
ideation; obsessional rituals; illogical, obscure, or 
irrelevant speech; near continuous panic or depression; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); special disorientation; neglect of 
personal appearance or hygiene; difficulty adapting to 
stressful circumstances (including work or a work like 
setting); or inability to establish and maintain effective 
relationships.  

VA treatment records for the period of July 2006 to August 
2007 indicate that the Veteran reported some difficulties 
with nightmares, intrusive thoughts, exaggerated startle 
response, difficulty falling and staying asleep, 
irritability, and depressed mood during this time.  However, 
the Veteran reported no suicidal or homicidal ideations or 
hallucinations during this time, nor was there any evidence 
of delusions or defects in memory.  The Veteran's treatment 
records for this period of time indicate that he was 
cooperative and well groomed, exhibited coherent, goal 
directed thought processes, and exhibited a normal rate of 
speech although he mumbled somewhat.  The Veteran also 
reported that he was able to enjoy activities such as 
reading, listening to music, and playing with his 
granddaughter.  The Veteran was assigned a GAF of 51, which 
is indicative of moderate impairment, by his treating 
psychiatrist in June 2006, December 2006, and August 2007.  

The VA examination in July 2006 is consistent with the 
findings of the Veteran's treating psychiatrist during this 
period of time.  The examiner specifically noted that while 
the Veteran stated that his PTSD recently got worse, he 
reported symptoms that were similar to those reported 
previously.  As discussed above, the examiner noted that the 
Veteran was oriented in all spheres, displayed logical 
thought processes and associations, had adequate judgment and 
insight, and that his speech was within normal limits as to 
rate and rhythm.  He did not report any hallucinations or 
suicidal or homicidal ideation, and there was no evidence of 
delusions.  The examiner did not find evidence that the 
Veteran's PTSD symptoms precluded employment or prevented him 
from engaging in activities of daily living.  Although the 
examiner assigned a GAF of 46, which is indicative of serious 
symptoms or serious impairment in social, occupational, or 
school functioning, the symptoms identified in the examiner's 
report were substantially the same as those identified by the 
Veteran's treating psychiatrist during this period.  The 
examiner's report did not document an impairment sufficient 
to support an increased evaluation.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by word or by a Global Assessment of Functioning 
(GAF) score, is considered but is not determinative of the VA 
disability rating to be assigned.  Rather, the evaluation is 
based on consideration of all of the evidence that bears on 
occupational and social impairment. 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  In any event, the Board notes that the 
Veteran's treating psychiatrists consistently assigned the 
Veteran GAF scores of 51 both before and after the 
examination, until December 12, 2007, when the evidence 
indicated the Veteran's PTSD got worse.  

Thus, an evaluation in excess of 50 percent is not warranted 
for the period prior to December 12, 2007.

	C.  The Period Beginning December 12, 2007

As set forth above, the Veteran was seen by a VA psychiatrist 
on  December 12, 2007.  At that time, the Veteran complained 
of reduced efficacy of his medications.  The psychiatrist 
assigned a GAF of 39, which is indicative of some impairment 
in reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood.  The Veteran was seen again in 
April 2008, and described increased depressive symptoms, 
including feelings of hopelessness and suicidal ideation 
that, on one occasion, the Veteran took preliminary steps to 
carry out.  A GAF of 31 was assigned.  Giving the benefit of 
the doubt to the Veteran, entitlement an increased evaluation 
of 70 percent, but no higher, for the period beginning 
December 12, 2008 is shown.  There is no evidence of total 
occupational and social impairment.  There is no evidence the 
Veteran experiences any hallucinations or gross impairment of 
thought processes or communication.  Although there is 
evidence of suicidal ideation, there is no evidence that the 
Veteran is a persistent danger to himself or others; rather, 
in April 2008 his suicidal thoughts were described by his 
psychiatrist as "low level" and he was deemed capable of 
contracting for safety.  There is no documentation of 
disorientation to time or place, intermittent ability to 
perform activities of daily living such as maintenance of 
minimal personal hygiene, or memory loss.  

ORDER

An increased rating for PTSD, evaluated as 50 percent 
disabling, for the period prior to December 12, 2007 is 
denied.

An increased evaluation of 70 percent, but no more, for PTSD 
for the period beginning December 12, 2007 is granted subject 
to the law and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


